Citation Nr: 0333253	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service personnel records for 
his active military service in the U.S. 
Army from March 1943 to January 1946.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  Thereafter, contact the NPRC, 
providing copies of the veteran's 
discharge document and all pertinent 
service personnel records regarding unit 
assignments, and request copies of any 
additional service medical records and 
sick reports.  Request for additional 
service medical records and sick reports 
should include requests for any medical 
records for treatment received by the 
veteran while serving with the 870th AAA 
Batt., Battery C, 10th Army, in Honolulu, 
Hawaii in the Fall of 1944, and in 
Okinawa, Japan during 1945.  If records 
are not available, or if they have been 
destroyed, the NPRC should be asked to 
provide specific confirmation of that 
fact.  

3.  The veteran alleges that he sustained 
an injury to his left shoulder during 
service in Honolulu, Hawaii in the Fall 
of 1944.  Please contact the Department 
of the Army and request Morning Reports 
pertaining to the veteran covering the 
three month period from September 21, 
1944 through December 21, 1944.  His unit 
was the Battery C, 870th AAA Batt., 10th 
Army.  If no Morning Reports pertaining 
to the veteran can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

Also request records of inpatient 
hospitalization at the U.S. Army 
Hospital, Honolulu, Hawaii, during the 
same three month time period.

4.  After the development in paragraphs 
one through three has been conducted or 
the time period for response has expired, 
return the claims file to the Board 
Member for a determination as to whether 
other development, to include VA 
examination, is necessary.  If VA 
examination is necessary, the veteran 
should be scheduled for VA orthopedic and 
audiology/ear examinations to determine 
the nature and etiology of all left 
shoulder or hearing loss disorders.  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiners for use 
in the study of the case-with particular 
attention given to the January 1946 
service medical examination report and 
recent treatment records of Dr. 
Pendleton, as well as any records 
received pursuant to this development 
memorandum.  

The orthopedic examiner should 
specifically state whether it is at least 
as likely as not that any current left 
shoulder disorder of the veteran is due 
to the veteran's service.  The examiner's 
answer should include reference to the 
existing, and any additionally received, 
service medical records, as well as the 
post-service evidence and Dr. Pendleton's 
records.  The examiner should set forth 
all findings and conclusions, along with 
rationale and support for the diagnoses 
and opinions entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.

The audiology examiner should provide 
definitive findings and diagnoses, to 
include pure tone audiometry thresholds, 
in decibels, for each of the frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 
hertz (Hz) (cycles per second), as well 
as speech audiometry (in percentages) for 
each ear.  

The ear examiner should provide a 
diagnosis for all disability shown.

Each examiner should also specifically 
state whether it is at least as likely as 
not that any current hearing loss of the 
veteran is due to the veteran's service, 
or acoustic trauma while in service.  The 
examiners' answers should include 
reference to any supporting evidence.  
The examiners should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
and opinions entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


